FILE COPY


      RE:    Case No.   15-0058                     DATE:    1/22/2015
      COA #:    12-14-00010-CV          TC#:   CV-00396-11-03
STYLE:MARY    HALL
   v. RALPH & KACOO'S OF LUFKIN, TEXAS, D/B/A GREAT
      TEXAS FOODS CORP., D/B/A BRAZOS CATTLE CO.

     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.

                          MS.   CATHY   S.   LUSK
                          CLERK,   TWELFTH COURT OF APPEALS
                          1517 WEST FRONT, SUITE 354
                          TYLER, TX  75702